Citation Nr: 1123391	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  05-32 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome, claimed as a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran had service in the Army National Guard and had active duty training from February to June 1990.  From September 1990 to July 1991, he was called to active duty in support of Operation Desert Shield/Desert Storm.  He served in Southwest Asia from October 1990 to June 1991.  

This case was previously before the Board of Veterans' Appeals (Board) in December 2009, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the RO's denial of entitlement to service connection for chronic fatigue syndrome, including a sleep disorder.  Thereafter, the case was returned to the Board for further appellate action.

Unfortunately, after reviewing the record, the Board finds that the requested development was not completed.  Accordingly, the appeal is REMANDED to the AMC for corrective action.  VA will notify the Veteran if further action is required.


REMAND

In its December 2009 remand, the Board directed the AMC to send the Veteran notice of its duty assist the Veteran in the development of his claim.  Such notice was to include a description of the evidence necessary to substantiate a claim for an undiagnosed illness due his participation in the Persian Gulf War.  38 C.F.R. § 3.317.  Although the AMC sent the Veteran notice in January 2010, and set forth the general criteria for service connection, it did not contain a description of the evidence necessary to substantiate a claim for an undiagnosed illness, nor it contain the criteria for such a claim under 38 C.F.R. § 3.317.  Such a deficiency suggests less-than-full compliance with instructions in the Board's remand and is potentially prejudicial to the Veteran.  Accordingly, that deficiency must be remedied.  

Stegall v. West , 11 Vet. App. 268 (1998).  Therefore, the case is REMANDED for the following action:

1.  Send the Veteran notice of VA's duty to assist him in the development of his claim of entitlement to service connection for chronic fatigue syndrome, claimed as a sleep disorder.  This must include, but is not limited to, a description of the evidence necessary to substantiate the claim and the criteria for entitlement to service connection for an undiagnosed illness under 38 C.F.R. § 3.317 (2010).  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159 (2010).

2.  When the actions in part 1 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for chronic fatigue syndrome, claimed as a sleep disorder.  In so doing, the AMC must consider, but is not limited to, the possibility of service connection as an undiagnosed illness.  38 C.F.R. § 3.317 (2010).  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



